Not for Publication in West's Federal Reporter

           United States Court of Appeals
                        For the First Circuit


No. 14-1258

                              FRUTO EXAVIER,

                                Petitioner,

                                      v.

         LORETTA E. LYNCH, UNITED STATES ATTORNEY GENERAL,*

                                Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS


                                   Before

                      Lynch, Selya, and Barron,
                           Circuit Judges.


     Stephen M. Born, and Mills and Born, LLP, on brief for
petitioner.
     Richard Zanfardino, Trial Attorney, Office of Immigration
Litigation, Civil Division, U.S. Department of Justice, Terri J.
Scadron, Assistant Director, and Joyce R. Branda, Acting Assistant
Attorney General, Civil Division, on brief for respondent.


                              August 5, 2015




     * Pursuant to Fed. R. App. P. 43(c)(2), Attorney General
Loretta E. Lynch has been substituted for former Attorney General
Eric H. Holder, Jr. as the respondent.
            BARRON, Circuit Judge.                Petitioner Fruto Exavier, a

native and citizen of Haiti, seeks review of the denial of his

asylum application.           The Immigration Judge (IJ), in a decision

affirmed    by    the    Board    of   Immigration          Appeals   (BIA),    denied

Exavier's applications for asylum, 8 U.S.C. § 1158, for withholding

of   removal,     id.    §   1231(b)(3),        and   for    protection     under   the

Convention Against Torture.            Finding substantial evidence supports

the decision of the BIA, we deny the petition for review.

                                           I.

            To obtain relief, an asylum applicant must show that he

is outside his country of nationality and cannot or will not return

to his country of nationality "because of persecution or a well-

founded    fear    of    persecution       on     account     of   race,    religion,

nationality, membership in a particular social group, or political

opinion."    8 U.S.C. § 1101(a)(42)(A); id. § 1158(b)(1).

            In the present case, the BIA accepted for purposes of

its analysis that Exavier had suffered past persecution, which

warrants a rebuttable presumption that an asylum applicant has a

well-founded      fear       of   future    persecution.1             See   8   C.F.R.

§ 1208.13(b)(1); Hernandez-Barrera v. Ashcroft, 373 F.3d 9, 21

(1st Cir. 2004).         That presumption can be rebutted, however, if



      1Like the BIA, we assume for the purposes of this appeal that
Exavier is not barred from pursuing asylum due to firm
resettlement.


                                        - 2 -
the government shows, by a preponderance of the evidence, "that

conditions in the country of the applicant's nationality have

changed 'such that the applicant no longer has a well-founded fear

of persecution.'" Yatskin v. I.N.S., 255 F.3d 5, 9 (1st Cir. 2001)

(quoting 8 C.F.R. § 208.13(b)(1)(i)(A)).      And substantial evidence

supports the BIA's ruling that conditions in Haiti have changed.

See Laurent v. Ashcroft, 359 F.3d 59, 64 (1st Cir. 2004) ("[T]he

BIA's findings of fact [must] be upheld 'unless any reasonable

adjudicator would be compelled to conclude to the contrary.'"

(quoting 8 U.S.C. § 1252(b)(4)(B))).

          As    Exavier   conceded   before   the   IJ,   the   Duvalier

government and the Ton Ton Macoutes, the parties Exavier described

as responsible for his persecution over thirty years ago, are no

longer in power.   The government also introduced a 2010 Department

of State Human Rights report to prove Haiti's current country

conditions.    See Uruci v. Holder, 558 F.3d 14, 21 (1st Cir. 2009).

The report explains that the country is now a constitutional

republic, with a multiparty political system based on presidential

and legislative elections. According to the report, in 2010 "[t]he

[current] government or its agents did not commit any known

politically motivated killings," and there were "no reports of

political prisoners or detainees" and "no reports of politically

motivated disappearances by the government agents."




                                - 3 -
          Exavier does argue in response that "members of his

political party" -- the Christian Democratic Party -- "continue to

face persecution by those who [currently] hold political power in

Haiti."   But while Exavier testified that Sylvio Claude, the

party's leader, was assassinated in 2011, Exavier did not testify

as to who killed Sylvio Claude or why.    And though Exavier also

testified that another party supporter, Jean Marie Filo, had been

arrested by the current regime, Exavier then testified that he was

not sure if Filo was still imprisoned, and did not provide any

information on why Filo was arrested.

          Thus, although Exavier argues that these incidents prove

that political persecution in Haiti is ongoing, Exavier did not

put forward any evidence before the IJ showing that the current

government either participates in or sanctions violence on account

of what he contends are his political beliefs.    For that reason,

we conclude that Exavier's testimony provided little basis to

question the BIA and IJ's reasonable reliance on the changed

conditions in Haiti in concluding that Exavier had not demonstrated

that he currently has a well-founded fear of persecution based

upon his political beliefs.

          The BIA's supportable conclusion that Exavier had not

established a well-founded fear of persecution on his asylum claim

also determines the outcome of his claims for withholding of

removal and relief under the Convention Against Torture (CAT).   An


                              - 4 -
asylum    applicant   proves   that   he   has   a   well-founded   fear   of

persecution on account of a protected ground by showing there is

a "reasonable possibility" of persecution were he to return to his

home country.    An applicant for withholding of removal must make

the more demanding showing that it is more likely than not that

such persecution would occur, see Segran v. Mukasey, 511 F.3d 1,

5-7 (1st Cir. 2007), and for the CAT claim, must show that it is

more likely than not that he would be tortured upon return to his

country, see Settenda v. Ashcroft, 377 F.3d 89, 94 (1st Cir. 2004).

Thus, because "the BIA's rejection of [Exavier's] asylum claim

withstands review," so does its rejection of Exavier's other

claims.    Laurent, 359 F.3d at 61 n.1.

                                       II.

     For these reasons, the petition for review is denied.




                                  - 5 -